 



Exhibit 10.31A
Rebate addendum to the
Product License and Distribution Agreement
Between
DoubleTake, Inc. (“Provider”)
and
Dell Product, L.P. (“Dell”)
Dated November 16, 2001
This Addendum (the “Addendum”) entered into on June 13, 2007 (“Effective Date”)
between Provider and Dell supplements and amends the terms of the Product
License and Distribution Agreement between Provider and Dell dated the 16th day
of November, 2001 (the “Agreement”). Except as specifically set forth in this
Addendum, all terms and conditions of the Agreement shall remain in full force
and effect. To the extent that there is any conflict or inconsistency between
this Addendum and the Agreement, this Addendum shall govern and control solely
with respect to the subject matter hereof.
Provider and Dell agree:
(1) Defined terms in this Addendum are:
“Rebate Period” means each 12 month period beginning on the Effective Date above
and continuing for 3 years.
“Dell Fiscal Year” means the 12 months period between February of one year and
January of the following year.
* 
“Rebate” means an amount to be paid by Provider to Dell as provided under this
Addendum.
“Products” means all Provider and Affiliate products, services, maintenance and
renewals sold in each Worldwide region through the Dell S&P.
“Worldwide” means Dell Americas (US — Latin America — Canada) and Asia Pacific,
Japan. EMEA regions will be excluded from this agreement until Dell Q2, FY09.
EMEA will be included in the definition of Worldwide beginning in Dell Q2, FY09.
New Zealand and Australia will be excluded from this agreement until Dell Q2,
FY09. New Zealand and Australia will be included in the definition of Worldwide
beginning in Dell Q2, FY09.
“* Sales” means the total dollar amount invoiced by Provider or an Affiliate
either directly to Dell or to an authorized distributor for the sale of all
Products sold in each Worldwide region through Dell S&P during a *. In the event
that Provider acquires an Affiliate during the Rebate Period, the total dollar
amount invoiced by Affiliate after the date of acquisition will be included in
the calculation of *.
“* Rebate” means an amount to be paid by Provider to Dell as provided under this
Addendum. Quarterly Rebate will start from dollar one and apply to all Products
sold in each Worldwide region through Dell S&P.
“* Report” means a report that includes * Sales in each Worldwide region and the
corresponding * Rebate.
“Affiliate” means companies which are under the control of a party, such control
being exercised through the ownership or control, directly or indirectly, of
more than fifty percent (50%) of all of the voting power of the shares entitled
to vote for the election of directors or other governing authority under the
Agreement.
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



* 
(2) * Rebate Percentage
* Rebates will be calculated in each Worldwide region as the Quarterly Sales for
that region in a * multiplied by the applicable Rebate Percentage below:
* 
(3) * Reporting and Payment
Provider shall submit the * Report which includes a calculation of * Rebate to
be paid to each Worldwide region on such * Sales within thirty (30) days of the
end of each * of a Rebate Period. This report shall be emailed to the contact
list in Attachment 1: Contact list and Payment Methods.
Provider shall pay the * Rebate directly to each Worldwide region within * days
of the end of each *. Dell shall not be obligated to reimburse or pay any rebate
amounts previously paid to Dell by Provider. * Rebate shall be sent to each
Worldwide Region as described in Attachment 1: Contact list and Payment Methods.
(4) Renewal
The provisions of this Addendum shall automatically renew for successive one
year terms unless either party notifies the other in writing of non-renewal at
least ninety (90) days prior to the beginning of a new 12 month term.
(5) Offset of Rebate Amounts
Dell may not offset or reduce any amounts owed to Provider in anticipation of a
future rebate payment under this Addendum.
IN WITNESS WHEREOF, the parties have caused this Addendum to be executed and do
each hereby warrant and represent that their respective signatory whose
signature appears below has been and is on the date of this Addendum duly
authorized by all necessary and appropriate corporate action to execute this
Addendum.

                      Dell Product, L.P.
 
           
 
           
By:
 
/s/ Craig Huke
  By:  
/s/ Scott Crawley
 
           
 
           
Name:
 
Craig Huke
  Name:  
Scott Crawley
 
           
 
           
Title:
 
Chief Financial Officer
  Title:  
Director
 
           
 
           
Date:
 
06/15/07
  Date:  
06/26/07
 
           

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 